In an action for a conversion divorce under subdivision (6) of section 170 of the Domestic Relations Law, plaintiff husband appeals from so much of an order of the Supreme Court, Rockland County (Sullivan, J.), entered April 4,1983, as denied his motion for summary judgment. Order affirmed insofar as appealed from, with costs. Special Term properly denied plaintiff’s motion for summary judgment because there are issues of fact presented as to whether he has substantially complied with the separation and modification agreements (see, e.g., Berman v Berman, 72 AD2d 425, 428-429, affd 52 NY2d 723). Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.